DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 11-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Day US 20180233005 in view of Sunderland US 20090056353.
Regarding claim 1, Day teaches An electronic sensor, comprising: a flexible sensing device protruding externally from a housing of the electronic sensor for detecting when a barrier monitored by the electronic sensor has been opened (Day US 20180233005 paragraph [0004]-[0009]; [0028]-[0035]; [0038]-[0042]; figures 1-8; FIG. 2 illustrates a perspective view of sensor assembly 200, including sensor housing 205 and magnet housing 220. Sensor 215, which may be an example of sensor 115 as illustrated in FIG. 1, may be positioned inside sensor housing 205 (par. 33). Sensor 215 may be operable to detect movement of the door or other barrier through use of a reed switch. The reed switch may include a pair of magnetizable, flexible, metal reeds. The end portions of the two reeds may be separated by a small gap when the reed switch is open. When the door is closed, the magnet 210 may be aligned with the sensor 215. The magnetic field from magnet 210 may cause the two reeds to come together, thus completing an electrical circuit. When the door is opened, the two reeds may separate, opening the electrical circuit (par. 34). For example, barrier sensor 420 may determine whether a barrier (e.g., a door or window of a building) is in a closed state or in an open state (par. 40).); a transmitter for transmitting an alarm signal to a receiver; a memory having processor-executable instructions stored thereon (Day US 20180233005 paragraph [0004]-[0009]; [0028]-[0035]; [0038]-[0042]; figures 1-8; Sensor 115 may include a hollow interior (not shown) configured to house at least one power supply such as a battery. Sensor 115 may also be configured to house other components such as, for example, a sensor, a transceiver, a magnet, a processor, memory, or the like (par. 30). Controller 405 includes a sensor module 415. Barrier sensor 420 may generate and transmit information concerning an open state and/or position of a barrier such as a door or window with which the barrier sensor 420 is operated. The sensor signals and/or other information generated by barrier sensor 420 may be transmitted over network 410 to controller 405. Sensor module 415 may determine, at least in part using the information received from barrier sensor 420, an operation state and/or position of the barrier. The network 410 provides communication via, for example, a wired or wireless connection (par. 39).).
Day does not explicitly teach and a processor, coupled to the flexible sensing device, the transmitter, and the memory for executing the processor-executable instructions that cause the electronic sensor to: monitor, by the processor, an attribute of the flexible sensing device; generate, by the processor, the alarm signal when the processor determines that a value of the attribute of the flexible sensing device has changed more than a predetermined threshold; and transmit, by the processor via the transmitter, the alarm signal.
Sunderland teaches and a processor, coupled to the flexible sensing device, the transmitter, and the memory for executing the processor-executable instructions that cause the electronic sensor to: monitor, by the processor, an attribute of the flexible sensing device; generate, by the processor, the alarm signal when the processor determines that a value of the attribute of the flexible sensing device has changed more than a predetermined threshold; and transmit, by the processor via the transmitter, the alarm signal (Sunderland US 20090056353 abstract; paragraph [0006];[0026]-[0031]; [0048]-[0050]; figures 1-2; The conductive material 90 is coupled or applied to the substrate 86 to deflect with the substrate 86. As the conductive material 90 bends, the resistance of the material 90 changes. Therefore, the sensor 82A, 82B will output a different voltage or current based on the degree of deflection of the material 90 (par. 29). For example, the flexible sensor 82B is coupled to the hinge such that one end of the sensor 82B is securely fastened to a first half of the hinge, and another end of the sensor 82B is securely fastened to a second half of the hinge. In such a construction, the sensor 82B is positioned generally at the location of the sensor 74K in FIG. 1. When the door 62 is closed, the hinge is substantially straight such that the sensor 82B is likewise substantially straight. As the door 62 opens, the first half of the hinge rotates relative to the second half, deflecting the sensor 82B and changing the signal output to the electronics 78. If the door 62 is left open for a prolonged period of time or if the door 62 is left slightly ajar, such that the deflection of the sensor 82B is small, the electronics 78 can trigger an alarm or warning to notify an operator to check the door 62 (par. 48).).  
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Day and Sunderland by comprising the teaching of Sunderland into the system of Day.  The motivation to combine these arts is to provide the deflection of the flexible sensor from Sunderland reference into Day reference for determine the change in the operation base on the deflection of the flexible sensor and notify the user.
Regarding claim 2, the combination of Day and Sunderland disclose the electronic sensor of claim 1, wherein the flexible sensing device comprises a length of flexible material and an electrical connector for coupling the flexible sensing device to the processor (Sunderland US 20090056353 abstract; paragraph [0004]-[0006];[0026]-[0031]; [0048]-[0050]; figures 1-2; Referring to the construction shown in FIG. 2B, the connection area 98 includes electrical leads 106 to allow the sensor 82A, 82B to be spaced further away from the electronics 78 (par. 31).).  
Regarding claim 3, the combination of Day and Sunderland disclose the electronic sensor of claim 2, wherein the attribute is a resistance of the flexible sensing device (Sunderland US 20090056353 abstract; paragraph [0004]-[0006];[0026]-[0031]; [0046]-[0050]; figures 1-2; The method includes providing a sensor including a flexible substrate and a conductive material applied to the flexible substrate. The conductive material has a resistance that changes in response to bending of the flexible substrate (par. 5). The conductive material 90 is coupled or applied to the substrate 86 to deflect with the substrate 86. As the conductive material 90 bends, the resistance of the material 90 changes. Therefore, the sensor 82A, 82B will output a different voltage or current based on the degree of deflection of the material 90 (par. 29).).  
Regarding claim 6, the combination of Day and Sunderland disclose the electronic sensor of claim 2, wherein the value of the attribute changes as the flexible sensing device is bent by a barrier monitored by the electronic sensor as the barrier is opened (Sunderland US 20090056353 abstract; paragraph [0004]-[0006];[0026]-[0031]; [0046]-[0050]; figures 1-2; The method includes providing a sensor including a flexible substrate and a conductive material applied to the flexible substrate. The conductive material has a resistance that changes in response to bending of the flexible substrate (par. 5). The conductive material 90 is coupled or applied to the substrate 86 to deflect with the substrate 86. As the conductive material 90 bends, the resistance of the material 90 changes. Therefore, the sensor 82A, 82B will output a different voltage or current based on the degree of deflection of the material 90 (par. 29). As the door 62 opens, the first half of the hinge rotates relative to the second half, deflecting the sensor 82B and changing the signal output to the electronics 78. If the door 62 is left open for a prolonged period of time or if the door 62 is left slightly ajar, such that the deflection of the sensor 82B is small, the electronics 78 can trigger an alarm or warning to notify an operator to check the door 62 (par. 48).).  
Regarding claim 7, the combination of Day and Sunderland disclose the electronic sensor of claim 2, wherein the electronic sensor is configured for mounting on a door near a doorjamb, wherein the flexible sensing device protrudes from the housing across a space between the door jamb and a door edge proximate to the door jamb (Day US 20180233005 paragraph [0004]-[0009]; [0028]-[0035]; [0038]-[0042]; figures 1-8; (Day US 20180233005 paragraph [0004]-[0009]; [0028]-[0035]; [0038]-[0042]; figures 1-8; FIG. 1 shows a door assembly 100 having a door 105 and a door frame 120, where the door 105 and door frame 120 are coupled by at least one hinge 125. In the illustrated example, door 105 is closed. A magnet 110 may be mounted to the door 105, and a sensor 115 may be mounted to the door frame 120. Although illustrated in this example as a door assembly 100, in other embodiments assembly 100 may include a window assembly or any other barrier (par. 29). Sensor 215 may be operable to detect movement of the door or other barrier through use of a reed switch. The reed switch may include a pair of magnetizable, flexible, metal reeds. The end portions of the two reeds may be separated by a small gap when the reed switch is open. When the door is closed, the magnet 210 may be aligned with the sensor 215. The magnetic field from magnet 210 may cause the two reeds to come together, thus completing an electrical circuit. When the door is opened, the two reeds may separate, opening the electrical circuit (par. 34).).  
Regarding claim 11, Day teaches A method, performed by an electronic sensor, comprising: monitoring, by a processor of the electronic sensor, an attribute of a flexible sensing device of the electronic sensor, the flexible sensing device protruding from a housing of the electronic sensor (Day US 20180233005 paragraph [0004]-[0009]; [0028]-[0035]; [0038]-[0042]; figures 1-8; Sensor 115 may include a hollow interior (not shown) configured to house at least one power supply such as a battery. Sensor 115 may also be configured to house other components such as, for example, a sensor, a transceiver, a magnet, a processor, memory, or the like (par. 30). FIG. 2 illustrates a perspective view of sensor assembly 200, including sensor housing 205 and magnet housing 220. Sensor 215, which may be an example of sensor 115 as illustrated in FIG. 1, may be positioned inside sensor housing 205 (par. 33). Sensor 215 may be operable to detect movement of the door or other barrier through use of a reed switch. The reed switch may include a pair of magnetizable, flexible, metal reeds. The end portions of the two reeds may be separated by a small gap when the reed switch is open. When the door is closed, the magnet 210 may be aligned with the sensor 215. The magnetic field from magnet 210 may cause the two reeds to come together, thus completing an electrical circuit. When the door is opened, the two reeds may separate, opening the electrical circuit (par. 34). For example, barrier sensor 420 may determine whether a barrier (e.g., a door or window of a building) is in a closed state or in an open state (par. 40).).
Day does not explicitly teach generating, by the processor, an alarm signal when the processor determines that a value of the attribute of the flexible sensing device has changed more than a predetermined threshold; and transmitting, by the processor via a transmitter coupled to the processor, the alarm signal.
Sunderland teaches generating, by the processor, an alarm signal when the processor determines that a value of the attribute of the flexible sensing device has changed more than a predetermined threshold; and transmitting, by the processor via a transmitter coupled to the processor, the alarm signal (Sunderland US 20090056353 abstract; paragraph [0006];[0026]-[0031]; [0048]-[0050]; figures 1-2; The conductive material 90 is coupled or applied to the substrate 86 to deflect with the substrate 86. As the conductive material 90 bends, the resistance of the material 90 changes. Therefore, the sensor 82A, 82B will output a different voltage or current based on the degree of deflection of the material 90 (par. 29). For example, the flexible sensor 82B is coupled to the hinge such that one end of the sensor 82B is securely fastened to a first half of the hinge, and another end of the sensor 82B is securely fastened to a second half of the hinge. In such a construction, the sensor 82B is positioned generally at the location of the sensor 74K in FIG. 1. When the door 62 is closed, the hinge is substantially straight such that the sensor 82B is likewise substantially straight. As the door 62 opens, the first half of the hinge rotates relative to the second half, deflecting the sensor 82B and changing the signal output to the electronics 78. If the door 62 is left open for a prolonged period of time or if the door 62 is left slightly ajar, such that the deflection of the sensor 82B is small, the electronics 78 can trigger an alarm or warning to notify an operator to check the door 62 (par. 48).).  
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Day and Sunderland by comprising the teaching of Sunderland into the method of Day.  The motivation to combine these arts is to provide the deflection of the flexible sensor from Sunderland reference into Day reference for determine the change in the operation base on the deflection of the flexible sensor and notify the user.
Regarding claim 12, the combination of Day and Sunderland disclose the method of claim 11, wherein the flexible sensing device comprises a length of flexible material and an electrical connector for coupling the flexible sensing device to the processor (Sunderland US 20090056353 abstract; paragraph [0004]-[0006];[0026]-[0031]; [0048]-[0050]; figures 1-2; Referring to the construction shown in FIG. 2B, the connection area 98 includes electrical leads 106 to allow the sensor 82A, 82B to be spaced further away from the electronics 78 (par. 31).).  
Regarding claim 13, the combination of Day and Sunderland disclose the method of claim 12, wherein the attribute is a resistance of the flexible sensing device (Sunderland US 20090056353 abstract; paragraph [0004]-[0006];[0026]-[0031]; [0046]-[0050]; figures 1-2; The method includes providing a sensor including a flexible substrate and a conductive material applied to the flexible substrate. The conductive material has a resistance that changes in response to bending of the flexible substrate (par. 5). The conductive material 90 is coupled or applied to the substrate 86 to deflect with the substrate 86. As the conductive material 90 bends, the resistance of the material 90 changes. Therefore, the sensor 82A, 82B will output a different voltage or current based on the degree of deflection of the material 90 (par. 29).).  
Regarding claim 16, the combination of Day and Sunderland disclose the method of claim 12, wherein the value of the attribute changes as the flexible sensing device is bent by a barrier monitored by the electronic device as the barrier is opened (Sunderland US 20090056353 abstract; paragraph [0004]-[0006];[0026]-[0031]; [0046]-[0050]; figures 1-2; The method includes providing a sensor including a flexible substrate and a conductive material applied to the flexible substrate. The conductive material has a resistance that changes in response to bending of the flexible substrate (par. 5). The conductive material 90 is coupled or applied to the substrate 86 to deflect with the substrate 86. As the conductive material 90 bends, the resistance of the material 90 changes. Therefore, the sensor 82A, 82B will output a different voltage or current based on the degree of deflection of the material 90 (par. 29). As the door 62 opens, the first half of the hinge rotates relative to the second half, deflecting the sensor 82B and changing the signal output to the electronics 78. If the door 62 is left open for a prolonged period of time or if the door 62 is left slightly ajar, such that the deflection of the sensor 82B is small, the electronics 78 can trigger an alarm or warning to notify an operator to check the door 62 (par. 48).).  
Regarding claim 17, the combination of Day and Sunderland disclose the method of claim 12, wherein electronic sensor is configured for mounting on a door near a door jamb, wherein the flexible sensing device protrudes from the housing across a space between the doorjamb and a door edge proximate to the doorjamb (Day US 20180233005 paragraph [0004]-[0009]; [0028]-[0035]; [0038]-[0042]; figures 1-8; (Day US 20180233005 paragraph [0004]-[0009]; [0028]-[0035]; [0038]-[0042]; figures 1-8; FIG. 1 shows a door assembly 100 having a door 105 and a door frame 120, where the door 105 and door frame 120 are coupled by at least one hinge 125. In the illustrated example, door 105 is closed. A magnet 110 may be mounted to the door 105, and a sensor 115 may be mounted to the door frame 120. Although illustrated in this example as a door assembly 100, in other embodiments assembly 100 may include a window assembly or any other barrier (par. 29). Sensor 215 may be operable to detect movement of the door or other barrier through use of a reed switch. The reed switch may include a pair of magnetizable, flexible, metal reeds. The end portions of the two reeds may be separated by a small gap when the reed switch is open. When the door is closed, the magnet 210 may be aligned with the sensor 215. The magnetic field from magnet 210 may cause the two reeds to come together, thus completing an electrical circuit. When the door is opened, the two reeds may separate, opening the electrical circuit (par. 34).).  
Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Day US 20180233005 in view of Sunderland US 20090056353 and further in view of Jeon et al. US 20190212858.
Regarding claim 4, the combination of Day and Sunderland teach all the limitation in the claim 2.
The combination of Day and Sunderland do not explicitly teach the electronic sensor of claim 2, wherein the attribute is a capacitance of the flexible sensing device.
Jeon et al. teach the electronic sensor of claim 2, wherein the attribute is a capacitance of the flexible sensing device (Jeon et al. US 20190212858 paragraph [0058]; figures 1-15 and 25; The flexible sensors may be based on, for example, resistance measurement, capacitance measurement, or impedance measurement, and may detect a bending force (par. 58).).  
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Day and Sunderland with Jeon et al. by comprising the teaching of Jeon et al. into the system of Day and Sunderland.  The motivation to combine these arts is to provide the flexible sensor base on the impedance measurement from Jeon et al. reference into Day and Sunderland reference for detect the bending force to determine the change in the operation base on the change in the bending force and notify the user.
Regarding claim 5, the combination of Day, Sunderland and Jeon et al. disclose the electronic sensor of claim 2, wherein the attribute is an inductance of the flexible sensing device (Jeon et al. US 20190212858 paragraph [0058]; figures 1-15 and 25; The flexible sensors may be based on, for example, resistance measurement, capacitance measurement, or impedance measurement, and may detect a bending force (par. 58). It’s known in the art that the resistance, capacitance and inductance is known as impedance.).  
Regarding claim 14, the combination of Day, Sunderland and Jeon et al. disclose the method of claim 12, wherein the attribute is a capacitance of the flexible sensing device (Jeon et al. US 20190212858 paragraph [0058]; figures 1-15 and 25; The flexible sensors may be based on, for example, resistance measurement, capacitance measurement, or impedance measurement, and may detect a bending force (par. 58).).  
Regarding claim 15, the combination of Day, Sunderland and Jeon et al. disclose the method of claim 12, wherein the attribute is an inductance of the flexible sensing device (Jeon et al. US 20190212858 paragraph [0058]; figures 1-15 and 25; The flexible sensors may be based on, for example, resistance measurement, capacitance measurement, or impedance measurement, and may detect a bending force (par. 58). It’s known in the art that the resistance, capacitance and inductance is known as impedance.).  
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Day US 20180233005 in view of Sunderland US 20090056353 and further in view of Hunt US 20190051129.
Regarding claim 8, the combination of Day and Sunderland teach all the limitation in the claim 2.
The combination of Day and Sunderland do not explicitly teach the electronic sensor of claim 2, wherein the electronic sensor is configured for mounting on a window casing, and the flexible sensing device protrudes from the housing and across an upper frame member of a lower sash of the window.
Hunt teaches The electronic sensor of claim 2, wherein the electronic sensor is configured for mounting on a window casing, and the flexible sensing device protrudes from the housing and across an upper frame member of a lower sash of the window (Hunt US 20190051129 paragraph [0017]-[0019]; figures 1-5; FIG. 1 is an illustration of a prior art security system. A door 100 and a window 102 are monitored by barrier alarms (i.e., door/window sensors) 104 and 106, respectively. Each of the barrier alarms comprises a magnet 108 and a sensor 110. Magnet 108 is shown in FIG. 1 as mounted on a movable portion of door 100 and window 102, while sensor 110 is mounted on a wall on the other side of door jamb 114 and casing 116, in proximity to magnet 108 when door 100 or window 102 is in a closed position. However, in other embodiments, magnet 108 may be mounted to the wall and sensor 110 mounted to the movable door or window portion. Sensor 110 detects a magnetic field produced by the magnet and uses this detection as a basis for determining whether the door 100 or window 102 is open, closed, partially open, or transitioning between any of these states (par. 17). As show in the figure 1 window 102 clearly show upper frame and lower sash.).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Day and Sunderland with Hunt by comprising the teaching of Hunt into the system of Day and Sunderland.  The motivation to combine these arts is to provide a sensor mount on the door or window from Hunt reference into Day and Sunderland reference for monitor the transitioning between open or close.
Regarding claim 18, the combination of Day, Sunderland and Hunt disclose The method of claim 12, wherein the electronic sensor is configured for mounting on a window casing, and the flexible sensing device protrudes from the housing and across an upper frame member of a lower sash of the window (Hunt US 20190051129 paragraph [0017]-[0019]; figures 1-5; FIG. 1 is an illustration of a prior art security system. A door 100 and a window 102 are monitored by barrier alarms (i.e., door/window sensors) 104 and 106, respectively. Each of the barrier alarms comprises a magnet 108 and a sensor 110. Magnet 108 is shown in FIG. 1 as mounted on a movable portion of door 100 and window 102, while sensor 110 is mounted on a wall on the other side of door jamb 114 and casing 116, in proximity to magnet 108 when door 100 or window 102 is in a closed position. However, in other embodiments, magnet 108 may be mounted to the wall and sensor 110 mounted to the movable door or window portion. Sensor 110 detects a magnetic field produced by the magnet and uses this detection as a basis for determining whether the door 100 or window 102 is open, closed, partially open, or transitioning between any of these states (par. 17). As show in the figure 1 window 102 clearly show upper frame and lower sash.).
Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Day US 20180233005 in view of Sunderland US 20090056353 and further in view of Carson et al. US 20210209907.
Regarding claim 9, the combination of Day and Sunderland teach all the limitation in the claim 1.
The combination of Day and Sunderland do not explicitly teach the electronic sensor of claim 1, wherein the predetermined threshold comprises a threshold value that allows a barrier monitored by the electronic sensor to be opened a predetermined amount without transmitting the alarm signal.
Carson et al. teach the electronic sensor of claim 1, wherein the predetermined threshold comprises a threshold value that allows a barrier monitored by the electronic sensor to be opened a predetermined amount without transmitting the alarm signal (Carson et al. US 20210209907 paragraph [0004]; [0040]-[0043]; figures 1-29; The sensor 20 is able to read the RFID tag 10 when the door 60 is fully closed and signals that the door 60 is closed. Likewise, as shown in FIG. 17, the sensor 20 is also able to read the RFID tag 10 when the door 60 is open up to a threshold distance D1. It is desirable to allow the door 60 to be partially opened for ventilation but not opened enough to allow an intruder to enter through the door 60. The sensor 20 will accordingly not trigger an alarm when the sensor 20 is able to read the RFID tag 10. However, and with reference to FIG. 18, when the door 60 is open to a distance D2, which is greater than the threshold distance D1, the sensor 20 is no longer able to read the RFID tag 10 and an alarm is triggered (par. 40).).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Day and Sunderland with Carson et al. by comprising the teaching of Carson et al. into the system of Day and Sunderland.  The motivation to combine these arts is to provide a distance threshold from Carson et al. reference into Day and Sunderland reference for trigger the alarm when the barrier is open up pass a distance threshold.
Regarding claim 10, the combination of Day, Sunderland and Carson et al. disclose the electronic sensor of claim 1, wherein the processor-executable instructions further comprise instructions that cause the electronic sensor to: determine, by the processor, how far a barrier monitored by the electronic sensor is open based on the value of the attribute (Carson et al. US 20210209907 paragraph [0004]; [0040]-[0043]; figures 1-29; The sensor 20 is able to read the RFID tag 10 when the door 60 is fully closed and signals that the door 60 is closed. Likewise, as shown in FIG. 17, the sensor 20 is also able to read the RFID tag 10 when the door 60 is open up to a threshold distance D1. It is desirable to allow the door 60 to be partially opened for ventilation but not opened enough to allow an intruder to enter through the door 60. The sensor 20 will accordingly not trigger an alarm when the sensor 20 is able to read the RFID tag 10. However, and with reference to FIG. 18, when the door 60 is open to a distance D2, which is greater than the threshold distance D1, the sensor 20 is no longer able to read the RFID tag 10 and an alarm is triggered (par. 40).).  
Regarding claim 19, the combination of Day, Sunderland and Carson et al. disclose the method of claim 11, wherein the predetermined threshold comprises a threshold value that allows a barrier monitored by the electronic sensor to be opened a predetermined amount without generating or transmitting the alarm signal (Carson et al. US 20210209907 paragraph [0004]; [0040]-[0043]; figures 1-29; The sensor 20 is able to read the RFID tag 10 when the door 60 is fully closed and signals that the door 60 is closed. Likewise, as shown in FIG. 17, the sensor 20 is also able to read the RFID tag 10 when the door 60 is open up to a threshold distance D1. It is desirable to allow the door 60 to be partially opened for ventilation but not opened enough to allow an intruder to enter through the door 60. The sensor 20 will accordingly not trigger an alarm when the sensor 20 is able to read the RFID tag 10. However, and with reference to FIG. 18, when the door 60 is open to a distance D2, which is greater than the threshold distance D1, the sensor 20 is no longer able to read the RFID tag 10 and an alarm is triggered (par. 40).).  
Regarding claim 20, the combination of Day, Sunderland and Carson et al. disclose the method of claim 11, further comprising: ACTIVE 50808061v118determining, by the processor, how far a barrier monitored by the electronic sensor is open based on the value of the attribute (Carson et al. US 20210209907 paragraph [0004]; [0040]-[0043]; figures 1-29; The sensor 20 is able to read the RFID tag 10 when the door 60 is fully closed and signals that the door 60 is closed. Likewise, as shown in FIG. 17, the sensor 20 is also able to read the RFID tag 10 when the door 60 is open up to a threshold distance D1. It is desirable to allow the door 60 to be partially opened for ventilation but not opened enough to allow an intruder to enter through the door 60. The sensor 20 will accordingly not trigger an alarm when the sensor 20 is able to read the RFID tag 10. However, and with reference to FIG. 18, when the door 60 is open to a distance D2, which is greater than the threshold distance D1, the sensor 20 is no longer able to read the RFID tag 10 and an alarm is triggered (par. 40).).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm (pacific time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683